UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
THE RHAPSODY CONDOMINIUM,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )
                                    )                         Civil Action No. 10-1634 (PLF)
THE HOME DEPOT, INC., et al.        )
                                    )
            Defendants.             )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               The parties have filed a joint stipulation and proposed order of confidentiality,

which the Court will construe as a motion for entry of a protective order. The Court will not

approve the parties’ proposed protective order because paragraph 11 is inconsistent with “this

country’s strong tradition of access to judicial proceedings.” United States v. Hubbard, 650 F.2d

293, 317 n. 89 (D.C. Cir. 1980).

               As a general rule, the courts are not intended to be, nor should they be, secretive

places for the resolution of secret disputes. See, e.g., Nixon v. Warner Communications, Inc.,

435 U.S. 589, 597 (1978) (“It is clear that the courts of this country recognize a general right to

inspect and copy public records and documents, including judicial records and documents.”).

Given the policy in favor of public access, and the ease with which confidential and potentially

confidential information may be redacted from documents before they are filed publicly, the

Court concludes that this case can and should be open to the public to the greatest extent

possible. For that reason, paragraph 14 of the parties’ proposed protective order — which

provides for the designation of confidential material — must be amended. Specifically,
paragraph 11 must be amended to provide as follows:

               a. All documents of any nature, including motions and briefs, that
               are to be filed with the Court but contain confidential material a
               party proposes to keep under seal shall be filed under seal in an
               envelope or other container marked with the title of the action, the
               title of the court filing which contains the confidential material,
               and the statement “FILED UNDER SEAL” below the Court.

               b. Within five business days a party filing such documents with
               the Court shall also file on the public record a copy of the
               documents in which the confidential material is redacted.
               Alternatively, if — and only if — the redactions are so extensive as
               to render the documents useless to the reader, the party shall file on
               the public record a notice of the filing of the documents under seal
               in their entirety.

               c. Redactions to public copies of documents shall be made solely
               to the extent necessary to preserve the confidentiality of the
               relevant information and in accordance with the principles set forth
               in the Court’s Memorandum Opinion and Order of June 16, 2010,
               in Kuncl v. 1828 L Street Associates, LLC, Civil Action No. 10-
               0268.

               Accordingly, it is hereby

               ORDERED that [19] the parties’ joint motion for entry of the proposed protective

order is DENIED; and it is

               FURTHER ORDERED that on or before February 4, 2011, the parties shall meet,

confer and file with the Court a motion for the entry of an amended protective order. That

protective order must be amended as described above. The parties’ amended protective order

may be identical to the current proposed order in all other respects.

               SO ORDERED.

                                              /s/__________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: January 24, 2011


                                                 2